Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  154243                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 154243
                                                                    COA: 331418
                                                                    Monroe CC: 00-030408-FH
  HOWARD ANTHONY MONIZ,                                                        00-030410-FC
          Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the June 22, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2017
           t0906
                                                                               Clerk